Exhibit 10.4

 

LOGO [g631905e1.jpg]

January 1, 2017

Gail McIntyre

2526 Bruner Circle

Lansdale, PA 19446

 

  Re:

Employment Offer

Dear Gail:

Aravive Biologics, Inc. (the “Company”) is pleased to offer you the position of
Senior Vice President of Research and Development, reporting to the Company’s
Chief Executive Officer. The terms of your employment with the Company are as
follows:

You will be expected to perform duties as are normally associated with your
position and such duties as are assigned to you from time to time, subject to
the oversight and direction of the Chief Executive Officer. You will be expected
to devote substantially all of your business time to providing services to the
Company. You will be classified as an “exempt” salaried employee and your salary
will be $22,000 per month or $264,000 per year, less payroll deductions and
withholdings. You will also be eligible for annual performance bonuses of up to
$39,600, such bonuses to be determined and paid after the completion of each
calendar year, which will be based upon achievement of personal and corporate
goals. Additionally, you will be eligible to participate in the Company’s
approved benefits program, which may be amended from time to time. You shall
also be entitled to paid vacation in accordance with Company’s approved vacation
policy, which may be amended from time to time.

In addition to the compensation described in the preceding paragraph of this
letter, on the date of approval by the Board of Directors of the Company’s next
409A valuation, you will be issued ten year incentive stock options to purchase
78,000 shares of the Company’s common stock (equivalent to 0.60% of the
Company’s current outstanding equity on a fully diluted basis ), at an exercise
price equal to the per share price of the Company’s common stock as set forth in
the next 409A valuation vesting as to one quarter of the grant on July 21, 2017
(the “Initial Vesting Period”) and the balance vesting monthly on a pro rata
basis over a three year period commencing on The Initial Vesting Period, all as
to be set forth in a Stock Option Grant Notice and related Option Agreement to
be provided to you after the receipt of notice of action taken by the Board of
Directors of the valuation, and upon the terms and conditions set forth therein
and in the Company’s 2010 Equity Incentive Plan. As a Company employee, you will
be expected to abide by the Company’s policies and procedures. As part of your
agreement to accept employment with the Company, you will be expected to execute
a Proprietary Information and Inventions Assignment Agreement (the “PIIA
Agreement”), which prohibits unauthorized use or disclosure of the Company’s
proprietary information, among other obligations. A copy of the PIIA Agreement
is attached hereto as for reference.

 

1



--------------------------------------------------------------------------------

LOGO [g631905e1.jpg]

In your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality. Rather, you will
be expected to use only that information which is generally known and used by
persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by the Company. You agree that you will not
bring onto the Company’s premises any unpublished documents or property
belonging to any former employer or other person to whom you have an obligation
of confidentiality. You hereby represent that you have disclosed to the Company
any contract you have signed that may restrict your activities on behalf of the
Company.

Your regular work schedule is from 8:00 a.m. to 5:00 p.m., Monday through
Friday. As an exempt salaried employee, you will be expected to work additional
hours as required by the nature of your work assignments. You will not be
eligible for overtime premiums.

Your employment relationship with the Company is “at-will.” This means that you
may terminate your employment with the Company at any time by providing two
weeks of written advance notice and for any reason whatsoever simply by
notifying the Company. Likewise, the Company may terminate your employment at
any time, with or without cause with two weeks of written advance notice;
provided, however, that the Company may terminate your employment immediately
for “Cause” as defined below. Your employment at-will status can only be
modified in a written agreement signed by you and by an authorized officer of
the Company.

If your employment is terminated by the Company without Cause, you shall be
entitled to receive a severance payment equal to three months’ salary. Cause
shall be defined as (i) acts of embezzlement or misappropriation of funds or
fraud; (ii) conviction of a felony or other crime involving moral turpitude,
dishonesty or theft; (iii) willful unauthorized disclosure of the Company’s
confidential information; (iv) material violation of any terms of your
employment agreement or the PIIA Agreement not cured within 30 days of receiving
notice thereof; (v) being under the influence of drugs during performance of
duties; (vi) engaging in behavior that would constitute grounds for liability
for harassment or other egregious conduct that violates laws governing the
workplace; or (vii) willful failure to perform assigned tasks where such failure
is attributed to your gross insubordination, or dereliction of fiduciary or
other obligations which are not cured within 30 days of receiving notice
thereof.

This offer is contingent upon a background check clearance, reference check, and
satisfactory proof of your right to work in the United States. You agree to
assist as needed and to complete any documentation at the Company’s request to
meet these conditions. By signing below you agree to abide by all of the
Company’s policies applicable to similarly situated employees and acknowledge
that your continued employment will be contingent upon you complying in all
respects with the Company’s policies and requirements, including those set forth
in the Company’s Employee Handbook to be provided to you.

 

2



--------------------------------------------------------------------------------

LOGO [g631905e1.jpg]

This letter, together with your PIIA Agreement, forms the complete and exclusive
statement of your employment agreement with the Company. It supersedes any other
agreements or promises made to you by anyone, whether oral or written. Changes
in your employment terms, other than those changes expressly reserved to the
Company’s discretion in this letter, require a written modification signed by an
authorized officer of the Company.

Please sign and date this letter and return it to me immediately, if you wish to
accept employment at the Company under the terms described above. If you accept
our offer, your start date will be as of January 1, 2017 or at such time
thereafter when the Board has determined the Company is ready to take on
full-time employees.

We look forward to your favorable reply and to a productive and enjoyable work
relationship.

 

Sincerely, /s/ Ray Tabibiazar Ray Tabibiazar, MD President & CEO Offer Accepted:

/s/ Gail McIntyre

GAIL MCINTYRE

 

3